DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the response received November 9, 2020.
No claims were amended.  Claims 1-7 are pending.
The certified translation of the foreign priority document received November 9, 2020 is acknowledged. 
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (US 2018/0069182 A1) is withdrawn due to applicant’s perfection of the instant application’s foreign priority date by submission of the certified translation received November 9, 2020.
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0069182 A1) is withdrawn due to applicant’s perfection of the instant application’s foreign priority date by submission of the certified translation received November 9, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al., “Synthesis and Physical Properties of BN-embedded Triangulene,” Japan Chemical Society 96th Spring Annual Meeting, Proceedings (DVD), March 19, 2016, 3F1-42. (Note:  The reference was cited by applicant on the 10/13/2020 I.D.S., which includes a statement under 37 CFR 1.97 (e)(1). The print resolution of the provided reference copy is not clear, but the compound 1 is interpreted such that the polycyclic bonds of the compound 1 core are the same as the claimed compound of instant formula (1)).
Compound 1 shown in the scheme of the reference page corresponds to instant Formula (1) where instant Y1 is aryl (phenyl), X1 is N-Y1 where the Y1 is aryl (phenyl), X2 is N-Y1 where the Y1 is aryl (phenyl) and each R1 to R9 is hydrogen atom.  The compound is considered to anticipate the instant claim 1 compound material.  
Regarding the claim 1 preamble “An organic electroluminescent element material containing a pi-conjugated boron compound”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The prior art discloses a compound having the same structure as compound material recited.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is considered to be Kinoshita discussed above.  The prior art fails to teach or to recite the specific features of a material of claims 2-4 and does not teach or suggest the material in a structured organic light emitting device of claims 5-7.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
This office action is being made non-final as new prior art provided by applicant on the 10/13/2020 I.D.S. has been used in the above anticipation rejection of this office action.  The 10/13/2020 I.D.S. includes a statement under 37 CFR 1.97 (e)(1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Journal of Physical Chemistry C, (2013), 117, pages 14999-15008 sets forth heteropolycyclic compounds having a boron center.  It is not seen where a group corresponding to instant Y1 is present (see Figure 1, page 15000).
US 9,385,326 and US 10,686,141 teach triangulene type polycyclic derivatives that are considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786